Citation Nr: 1545444	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law





WITNESSES AT HEARING ON APPEAL

The appellant and D.D.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to April 1946 and from January 1951 to May 1951.  He died in April 2010.  The appellant is his surviving spouse.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of April 2010 and April 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2010, the appellant filed a timely notice of disagreement with respect to an April 2010 decision that denied entitlement to death pension benefits.  Thus, that issue is currently before the Board and has been listed on the title page.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The appellant appeared at a hearing before the undersigned Veterans Law Judge in August 2014.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

A claim for special monthly compensation based on the need for aid and attendance was pending at the time of the Veteran's death in April 2010.  

Later in April 2010, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension & Accrued Benefits by Surviving Spouse.  Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  The appellant's filing of a VA Form 21-534 may also be considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010); cf. Reliford v. McDonald, 27 Vet. App. 297, 302 (2015).  

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.  However, the RO has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  Consequently, this issue must be remanded for further development on the issue of substitution.   

As to the claim of service connection for the cause of the Veteran's death, the appellant asserts that the stress associated with the Veteran's diagnosis of leukemia exacerbated the symptomatology associated with his service-connected posttraumatic stress disorder (PTSD) and caused him to refuse medical treatment that may have prolonged his lifespan.  Specifically, the appellant asserts that the Veteran refused chemotherapy or radiation treatment, and took only one blood transfusion before refusing further treatment.  

According to the VA clinical notes of record, the Veteran was diagnosed with leukemia in March 2010, after routine lab testing showed a decreased white blood cell count.  A March 10, 2010 clinical note indicates that the Veteran planned to refuse treatment for his leukemia because of concerns about cost; however, he agreed to see a private oncologist after VA authorized him to do on a fee basis.  The records from the private oncologist are not of record and must be obtained, pending any necessary release from the appellant, as they are likely relevant to the appeal.  38 C.F.R. § 3.159(c)(1).  

The Veteran's VA psychiatrist provided an opinion in May 2010, stating that in her opinion, the Veteran's PTSD symptoms contributed to his death from leukemia.  She based her opinion on the reports of the Veteran's family members, indicating that he was agitated during his short course of treatment for cancer and that he began discussing his war trauma with his family members.  The psychiatrist reported that the Veteran's family members told her that he refused life-saving treatment such as chemotherapy and radiation; however, the VA clinical notes of record indicate that the planned course of treatment was to offer the Veteran palliative measures only, as his leukemia was in a fairly advanced state at the time of diagnosis.  The contradictory medical and lay evidence as to the Veteran's decision-making ability renders diminishes its probative value; thus, it is inadequate upon which to make a decision in this matter.     

A VA medical opinion was sought on the question of whether the Veteran's PTSD contributed to his death from leukemia.  In January 2011, a VA physician found that it was not at least as likely as not that the Veteran's PTSD contributed to his death from leukemia, because medical literature did not support such a link.  The examiner's opinion, however, is conclusory and did not take into account the evidence that the symptoms associated with the Veteran's PTSD may have caused him to make medical decisions that were not in his best interest.  

In light of the contradictory findings by the Veteran's VA psychiatrist and the January 2011 VA examiner, a new VA medical opinion must be sought.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In May 2010, the Veteran submitted a timely notice of disagreement with respect to the denial of entitlement to death pension benefits.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  See Manlincon, 12 Vet. App. at 238.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of substitution and determine if the appellant is eligible to be recognized as a substitute for the Veteran's pending claim for special monthly compensation.  The appellant must be advised that she may waive her right to substitution.

2.  Contact the appellant and request that she provide written authorization to obtain records from all non-VA facilities, including Maine Cancer Center, where the Veteran was treated for leukemia. 

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's treatment for leukemia.  The appellant must be informed that in the alternative she may obtain and submit the records herself.  


If such records are unavailable, the record must be clearly documented to that effect and the appellant notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, request a medical opinion from an appropriate VA medical professional in connection with the cause of death claim.   The entire record must be reviewed by the examiner.   

The examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the symptomatology associated with the Veteran's PTSD contributed substantially or materially to his death; that it combined to cause death; that it aided or lent assistance to the production of death.

The examiner must consider the May 2010 statement from the Veteran's VA psychiatrist as to the effect of the Veteran's PTSD symptoms on his ability to make effective health decisions, as well as the appellant's assertions that the stress of the Veteran's diagnosis exacerbated his PTSD symptoms and caused him to refuse lifesaving treatment such as chemotherapy, radiation, and regular blood transfusions.   

The examination report must include a complete rationale for all opinions expressed.  

4.  Issue an SOC for the issue of entitlement to death pension benefits.  If the appellant appeals, return the issue to the Board.  

5.  Finally, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



